       Case 4:19-cr-06063-SMJ          ECF No. 59      filed 12/11/19   PageID.158 Page 1 of 2



1    NICHOLAS MARCHI
     Carney & Marchi, P.S.
2    7502 West Deschutes Place
     Kennewick, WA 99336
3    (509) 545-1055
     Attorneys for Defendant
4

5                             UNITED STATES DISTRICT COURT
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
6

7    UNITED STATES OF AMERICA,                         Case No. 4:19-CR-6063-SMJ-2
8                   Plaintiff,                         NOTICE OF UNAVAILABILITY
9           vs.
10   NICHOLAS SEAN CARTER,
11                  Defendant
12

13

14   TO:            Clerk of the Court; and
     TO:            S. Van Marter, AUSA,
15

16   PLEASE TAKE NOTICE that CARNEY & MARCHI and Nicholas Marchi, counsel for
17   NICHOLAS SEAN CARTER, counsel will be out of the office and out of the country and

18   unavailable from December 13, 2019 to December 23, 2019. Counsel requests that no hearings

19   or other matters be set during the dates of unavailability

20
            Dated this 11th day of December 2019.
21
                                           Respectfully submitted,
22                                         /S Nicholas Marchi
                                           Nicholas Marchi, WSBA 19982
23
                                           nmarchi@carmarlaw.com
24
                                           CARNEY & MARCHI
                                           7502 West Deschutes Place
25                                         Kennewick, WA 99336
                                           (509) 545-1055
                                           Attorneys for Defendant



     NOTICE OF UNAVAILABILITY - 1
       Case 4:19-cr-06063-SMJ       ECF No. 59     filed 12/11/19   PageID.159 Page 2 of 2



1

2

3

4                                   CERTIFICATE OF SERVICE
5
            I certify that a copy of the Notice of Unavailability was e-mailed via ECF to and/or
6
     mailed first class, postage prepaid on 12/11/2019, to S. Van Marter, Assistant United States
     Attorney, 402 E. Yakima Ave, Suite 210, Yakima, WA 98901.
7

8           s/ Nicholas Marchi
            CARNEY & MARCHI, P.S.
9           Attorneys for Defendant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     NOTICE OF UNAVAILABILITY - 2
